Per curiam.

All objections of this sort ought to be submitted as preliminary questions. We are not to sit here, have the grounds of motion laboriously investigated on a long discussion, and then have a matter of mere form pressed upon us. The entering into the argument is a waiver of all objections against its coming on.
*** The court in this cause said, that when an affidavit does not state that which ought to be alleged in support of the motion, the presumption is, it could not be asserted, and the inference of the bench will be against the party guilty of the omission.